Citation Nr: 1035627	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  99-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity.

2. Entitlement to a rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 
1977 to September 1992.  These matters were before the Board of 
Veterans' Appeals (Board) on appeal from an August 2009 rating 
decision that granted separate 10 percent ratings for peripheral 
neuropathy of the left and right lower extremities, effective 
September 26, 2003.  The Veteran's claims files are currently 
under the jurisdiction of the Seattle, Washington RO. On May 14, 
2010, the Board issued a decision that denied ratings in excess 
of 10 percent for the peripheral neuropathy (but granted an 
earlier effective date of September 23, 2002 for such ratings.  
In June 2010 the Board received (forwarded from the RO) 
correspondence from the Veteran (that was received at the RO in 
April 2010) requesting a hearing before the Board at the RO 
(Travel Board hearing) in these matters.  The Board interprets 
this action as a Motion to Vacate the Board's May 2010 decision 
in these matters to afford the Veteran a hearing in the matters 
prior to the issuance of a final Board decision.  The matters are 
before the undersigned for a ruling on the motion (and other 
appropriate action).

Parenthetically, the Veteran has raised a claim to reopen a claim 
of service connection for migraine headaches.  He filed a notice 
of disagreement in March 2009 in response to the January 2009 
denial of the claim to reopen.  A supplemental statement of the 
case (SSOC) on this matter was issued in December 2009.  Within 
the time limit for filing a substantive appeal, the Veteran was 
advised by RO personnel that the RO "didn't need anything 
further from him."  See Report of General Information dated 
March 4, 2010.  In actuality, a VA Form 9, substantive appeal, is 
necessary in order for the Veteran to properly appeal the 
migraine headache claim.  

Accordingly, the issue of whether new and material 
evidence has been received to reopen a claim of service 
connection for migraine headaches is being returned to the 
RO to inform the Veteran that he must file a substantive 
appeal to perfect an appeal in the matter, and to afford 
him an appropriate period of time to respond. For these 
reasons, the Board does not have jurisdiction over that 
matter, and it is referred to the AOJ for appropriate 
action. 

(The matters of entitlement to higher ratings for degenerative 
disc disease of the lumbar spine and residuals of right ankle 
sprain are the subject of a separate decision by the Board.)

The issues of entitlement to ratings in excess of 10 percent for 
peripheral neuropathy of the right and left lower extremities are 
REMANDED to the RO.  VA will notify the Veteran when action on 
his part is required.


FINDINGS OF FACT

1. The Board issued a decision on May 14, 2010 addressing claims 
for ratings in excess of 10 percent for peripheral neuropathy of 
the right and left lower extremity.

2. Prior to the Board decision, in mail received by the RO in 
April 2010, the Veteran had requested a hearing before a Veterans 
Law Judge at the RO; the correspondence was forwarded to the 
Board in June 2010, and has been interpreted as a motion to 
vacate the adverse portions of the May 14, 2010 Board decision in 
these matters.


CONCLUSION OF LAW

The criteria to vacate the Board's decision of May 14, 2010, are 
met.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time at the 
request of the appellant, or on the Board's own motion, when an 
appellant has been denied due process. 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.904.

A Board decision in May 14, 2010 addressed claims for ratings in 
excess of 10 percent for peripheral neuropathy of the right and 
left lower extremity (denying higher ratings, but granting an 
earlier effective date for the 10 percent ratings.  In 
correspondence filed at the RO on April 2, 2010, the Veteran 
requested a Travel Board hearing in these matters.  Records in 
the possession of VA that may have an impact on the adjudication 
of a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically of file.  See Dunn v. West, 
11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As the Board's May 2010 decision was not based 
on all available evidence, due process requires that the adverse 
portions of that decision be vacated so that the Board may 
readjudicate the claim after a hearing is held.

Under 38 U.S.C.A. § 7252, only a decision by the Board may be 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  This vacatur is in the nature of a preliminary 
order and does not constitute a decision by the Board on the 
merits of the appeal.


ORDER

The portion of the Board's May 14, 2010 decision denying ratings 
in excess of 10 percent for peripheral neuropathy of the right 
and left lower extremities, is hereby vacated.



REMAND

The Veteran has indicated desires a Travel Board hearing in these 
matters.  See Appeal to Board of Veterans' Appeals dated March 
26, 2010 (received at the RO April 2, 2010, and at the Board on 
June 11, 2010).  The Veteran has a right to such a hearing.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) (a claimant has right to a hearing before the issuance 
of a Board decision); 38 U.S.C.A. § 7107(b) (West. 2002); 
38 C.F.R. §§ 20.700(a), 20.703 (2009).

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the Veteran to be 
scheduled for a Travel Board hearing 
addressing these matters at the local RO 
office.  He should be notified of the date 
and time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2009).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009).



 Department of Veterans Affairs


